Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claims 10 and 18,
A method comprising: receiving, at a first node located within a structure, an indication of an evacuation condition associated with the structure; determining, by the first node, a first evacuation route responsive to the indication of the evacuation condition; receiving, at a second node located within the structure, the first evacuation route from the first node; and determining, by the second node, a second evacuation route responsive to receiving the first evacuation route from the first node, wherein the second evacuation route is based on the first evacuation route.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Richter et al. (US 7,579,945) shows an emergency response system capable of directing building; recalculating a plurality of alternative accessible evacuation routs based on the monitoring result; and continuously providing an alternative accessible evacuation route to the occupants in response to changes in the monitoring result and redirecting occupants to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689